ACCEPTED
                                                                                                                                                                                                       14-15-00613-cv
                                                                                                                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                                                                                                                   HOUSTON, TEXAS
                                                                                                                                                                                                10/5/2015 11:34:12 AM
Appellate Docket Number:                                                                                                                                                                        CHRISTOPHER PRINE
                                                                                                                                                                                                               CLERK
Appellate Case Sty le:

                                        Vs .
                                                    Khera Interest, Inc.

Companion Case No .:
                                                                                                                                                                                    FILED IN
                                                                                                                                                                             14th COURT OF APPEALS
                                                                                                                                                                                HOUSTON, TEXAS
                                                                                                                                                                             10/5/2015 11:34:12 AM
                                                                                                                                                                             CHRISTOPHER A. PRINE
Amended/corrected statement:                                                           DOCKETING STATEMENT (Civil)                                                                    Clerk

                                                                                Appellate Court: 14th Court of A ppeals
                                                                           (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                                                  II. Appellant Attorney(s)

[gj Person             D      Organization (choose one)                                                       IZJ     Lead Attorney
                                                                                                              First Name :
First Name:                                                                                                   Middle Name:

Middle Name:                                                                                                  Last Name:

Last Name:                                                                                                    Suffix:
                                                                                                                                 ,..,.   ~"""'~   1:,;   '   ...       r-'•:0:   y.    l   ~   >   "   .,   ::,_   '4 ">"(~.:!;.
                                                                                                              Law Firm Name:      !                                ~    •                                          ....   ... ~ ... (~

Suffix: -
ProSe:          0                                                                                             Address I :
                                                                                                                                 2402 Pea.:s e=.:::
                                                                                                                                                St= =====:::::======!
                                                                                                              Address 2:

                                                                                                              City:              Bouston

                                                                                                              State:

                                                                                                              Telephone:

                                                                                                              Fax:
                                                                                                              Email:

                                                                                                              SBN:

III. Appellee                                                                                                  IV. Appellee Attorney(s)

D      Person            [g] Organization (choose one)                                                        [g]      Lead Attorney

Organization Name:K
                  -.;:;;h:.::;e:..:
                               ra:,;l:;;n::.:;te:;;r;;;,
                                                     e:o.;
                                                        st:z..
                                                           , ;;;            --------__,.j
                                                               l n.;.;:c;.;..                                 First Name:

First Name:                                                                                                   Middle Name:

Middle Name:                                                                                                   Last Name :       Boyd

Last Name:                                                                                                     Suffix:

 Suffix: -
ProSe:            0                                                                                            Address I :

                                                                                                               Address 2:

                                                                                                               City:
                                                                                                               State:
                                                                                                               Telephone:
                                                                                                               Fax:
                                                                                                               Email:
                                                                                                               SBN:        02779000
                                                                                                    Page 1 of7
V. Perfection Of Appeal And Jurisdiction

 Nature of Case (Subject matter or type of case): Real Property

                                                                           Type of judgment:     Summa   Judgment
                                                                                                           ~~~---------------------J


If mailed to the trial court clerk, also give the date mailed :

Interlocutory appeal of appealable order: D Yes [g] No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


                                               DYes [gJ No
                        statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):             DYes DNo

Permissive? (See TRAP 28.3):                   DYes D No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                       DYes D No




Appeal should receive precedence, preference, or priority under statute or rule :             DYes D No
If yes, please specify statutory or other basis for such status :


Does this case involve an amount under $1 00 ,000?        [g] Yes DNo
Judgment or order disposes of all parties and issues : [g] Yes DNo
Appeal from final judgment:                               [gJ Yes D No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?      D Yes [giNo

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   [g]Yes DNo                   If yes, date filed :
Motion to Modify Judgment:              DYes   DNo                   If yes, date filed :
Request for Findings of Fact            DYes DNo                     Ifyes, date filed:
and Conclusions of Law:
                                        DYes   DNo                   If yes, date filed :
Motion to Reinstate:
                                        DYes DNo                     If yes, date filed:
Motion under TRCP 306a:
Other:                                  DYes DNo
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:         DYes [g] No                 If yes, date filed :
                                                                                            --------------~
Contest filed in trial court:           DYes   D No                 If yes, date filed :

Date ruling on contest due:         _______
                                  .._

Ruling on contest: D Sustained            D Overruled               Date of ruling :

                                                                     Page 2 of7
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?       DYes [gj No
If yes, please attach a copy of the petition.



Date bankruptcy filed :                                        Bankruptcy Case Number:




IX. Trial Court And Record

Court:        1234th Judicial District                              Clerk's Record :
County: Harris
          ~~----------------------------                            Trial Court Clerk:    [gJ District D County
Trial Court Docket Number (Cause No.): 2014-61155 --~~              Was clerk's record requested?       IZJ   Yes   D No


Trial Judge (who tried or disposed of case):                        If no, date it will be requested:
First Name:                                                         Were payment arrangements made with clerk?
Middle Name:
                                                                                                               [g!Yes DNo Dindigent
Last Name:
                                                                    (Note: No request required under TRAP 34.5(a),{b))
Suffix:   -
Address 1:
Address 2 :
City:
State:


Fax:
Email :




Reporter's or Recorder's Record :

Is there a reporter's record?            DYes [gj No
Was reporter's record requested?         DYes [giNo

Was there a reporter's record electronically recorded? DYes [gj No
If yes, date requested: ..__ _ _ _ _ _ _ __.

If no, date it will be requested : .___ _ __
Were payment arrangements made with the court reporter/court recorder? DYes D No Dindigent




                                                             Page 3 of?
D Court Reporter                          D    Court Recorder
D Official                                0    Substitute



First Name:
Middle Name:
Last Name:
Suffix: -
Address 1:
Address 2:
City:
State:        exas                    Zip +4:
                                        ext.
Fax:
Email:

X. Supersedeas Bond

Supersedeas bond filed: DYes cgj No             If yes, date filed :
                                                                       ~------------~
Will file :   0   Yes cgj No



XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?         DYes cgJ No
                                                                                                ------------------------------~
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, lOth, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                     0      Yes cgj No

If no, please specify:! a i s w uld do not believe it is a good use offu ndsi:.·----------~-------------l
Has the case been through an ADR procedure?          DYes       cgj No

If yes, who was the mediator?
What type of ADR procedure?
                                '-:====:::::==============;;;;;;:;;;;;;;==========:;:;;;;;;;;;;;;:;;;;;;;;;;;;;
At what stage did the case go through ADR?          0   Pre-Trial      D   Post-Trial   0   Other

If other, please specify: ---------------------------~~----------___;
Type of case? Real Pro
Give a brief description of the issue to be raised on appeal , the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):




                                                                                                                      gment

If money judgment, what was the amount? Actual damages:                 $0.00
Punitive (or similar) damages: $0.00

                                                                       Page 4 of?
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?     DYes ~No
Does judgment have language that one or more parties "take nothing"?        ~ Yes D No

Does judgment have a Mother Hubbard clause?       ~Yes     D No
Other basis for finality?
Rate the complexity of the case (use I for least and 5 for most complex):    D I D 2 ~ 3 D 4 D 5
Please make my answer to the preceding questions known to other parties in this case.        ~Yes D       No
Can the parties agree on an appellate mediator? DYes       ~   No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                     Fax
                                                                                                -------.              Email
                                                                                                                              -------.
Languages other than English in which the mediator should be proficient: none
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

DocketNum•b_e_r_: ________________________~------~----------TrialC~o~u~rt~:~::::::::::::::::::::::::::~----~
  Style:

     Vs.




                                                               Page 5 of?
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appea ls)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate S~ction Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. !fa case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app .org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?             0 Yes [gJ No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? 0 Yes [gJ No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program .

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             0 Yes [gJ No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe .hhs .gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? 0 Yes [gJ No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or prose party)                                                    Date:             October 2 201 5         =:::J

Printed Name: [fimothy A. Hootman                                    I                   State Bar No. :   0,~
                                                                                                             9::,;.
                                                                                                               96:::_:5~4:.;:5.::,
                                                                                                                               0 _ _ _ _....,~1




Electronic Signature: Ys/Timoth:x A. Hootman;___ _ _ _ _ ___.!
    (Optional)




                                                               Page 6 of?
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on October 2, 2015



Signature of counsel (or prose party)

                                                                         State BarNo.:     09965450 --~--
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           ( 1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:     October 2, 20 15
Manner Served:   ~
                 e~Se
                    ~rv
                      ~  d ________________-J
                        e~


First Name:        illiam

Middle Name:

Last Name:       ;;;.;;.
                     O,;.Y.d;;....______~-~--~-----'
Suffix: -


 Address I:
 Address 2:

City:
 State


 Fax:
 Email:
 If Attorney, Representing Party's Name:




                                                                 Page 7 of?